Citation Nr: 0514307	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-04 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral knee strain, currently evaluated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which: (1) denied an evaluation 
greater than 20 percent for lumbosacral strain with 
degenerative joint disease; (2) denied a compensable 
evaluation for residuals of a right wrist injury and strain; 
and (3) denied a compensable evaluation for bilateral knee 
strain.  In February 1999, the veteran submitted a notice of 
disagreement and a statement of the case (SOC) was furnished 
on all issues in February 2000.  In March 2000, the veteran 
submitted a VA Form 9 indicating he was appealing only the 
issue of increased evaluation for bilateral knee strain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2004, the RO sent the veteran a letter indicating he 
had 90 days from the date of the letter to ask to appear 
personally before the Board and give testimony concerning his 
appeal.  In July 2004, the veteran submitted correspondence 
requesting a hearing.  He indicated he preferred a travel 
board hearing but would request a hearing in Washington, DC 
if needed.  In March 2005, the veteran's representative 
submitted a statement indicating the veteran was contacted 
and had elected a videoconference hearing at the RO in lieu 
of a travel board hearing.  The representative requested a 
remand so the veteran could be scheduled for a 
videoconference hearing.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




